Citation Nr: 1211326	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar strain.

2.  Entitlement to a rating in excess of 20 percent for bilateral inguinal hernioplasties.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that continued 40 percent and 20 percent ratings for lumbar strain and bilateral inguinal hernioplasties respectively; and denied the Veteran's claim for TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran alleges entitlement to disability ratings in excess of 40 and 20 percent for his service-connected back and bilateral inguinal hernia disabilities.  A review of the record discloses a need for further development prior to final appellate review.

In his February 2012 appellant's brief, the Veteran's representative indicates that the Veteran's disabilities have worsened since his May 2008 VA evaluations.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As such, new examinations are necessary to determine the current severity of the disabilities.

Concerning the Veteran's claim for TDIU, the Board finds that such claim is inextricably intertwined with the back and bilateral inguinal hernia claims and thus further adjudication must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected low back disability.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must be provided a copy of the criteria for rating disabilities of the spine, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  Specifically, the examiner should note whether or not unfavorable ankylosis of the entire thoracolumbar spine is found.  The examiner must explain the rationale for all opinions given.

2. The RO should also arrange for the Veteran to be afforded an examination with an appropriate provider to determine the current severity of his bilateral inguinal hernias.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must be provided a copy of the criteria for rating inguinal hernias, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  The examiner must explain the rationale for all opinions given.

3. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


